Adams, J.
The exceptions taken by the appellants relate to the admission and exclusion of evidence and to the denial of their motion for nonsuit. In our opinion none of the exceptions should be susi-tained. The court’s findings of fact, which are supported by the evidence, are as conclusive as the verdict of a jury; and according to these findings the plaintiff’s order for the purchase of stocks was executed by John F. Clark and Company, who made the purchase on 18 November, 1930. The bond department was immediately notified and the bank sent to Clark and Company a check for the purchase price. The check was received and accepted by Clark and Company in payment on 19 November, 1930, and was credited on their account and charged to the account of the plaintiff. The money represented by the plaintiff’s' check thus passed from her to» the brokers and was subject to their order until the bank closed its doors. If the local offices had no authority to cash checks the plaintiff, who had paid the price of the stocks, was not affected by the limitation of which she had no knowledge. The brokers, having failed to account to the plaintiff, are responsible for her loss. There was no error in denying the motion for nonsuit.
The admission and exclusion of evidence which are the subject of most of the exceptions afford no adequate cause for a new trial. The first five refer to conversations with employees in the local offices, the “clearing” of checks, or to some hypothetical or collateral matter which, we think, could not have been prejudicial to the defendants, and the seventh, eighth, and ninth, to matters which would not modify the contractual relation between the plaintiff and the defendants. The answer to the question referred to in the tenth exception is not set out, and the evidence excluded subject to the eleventh and twelfth exceptions purported to show a restriction imposed by the New York office upon the local offices in Asheville to which the plaintiff was not a party. Upon an examination of the record we find
No error.